     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 1 of 24 Page ID #:15659



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    BENJAMIN R. BARRON
      Assistant United States Attorney
 3    Chief, Santa Ana Branch Office
      GREGORY W. STAPLES (Cal. Bar No. 155505)
 4    BENJAMIN D. LICHTMAN (Cal. Bar No. 241135)
      BRADLEY E. MARRETT (Cal. Bar No. 288079)
 5    Assistant United States Attorneys
           Ronald Reagan Federal Bldg. & U.S. Courthouse
 6         411 West 4th Street, Suite 8000
           Santa Ana, California 92701
 7         Telephone: (714) 338-3535/3505
           Facsimile: (714) 338-3708/3561
 8         E-mail:    greg.staples@usdoj.gov
                      benjamin.lichtman@usdoj.gov
 9                    bradley.marrett@usdoj.gov

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                                UNITED STATES DISTRICT COURT
12
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
      UNITED STATES OF AMERICA,                    No. SA CR 16-00076-JVS
14
                  Plaintiff,                       GOVERNMENT’S SENTENCING POSITION
15                                                 FOR DEFENDANT GILBERT N. MICHAELS
                       v.
16                                                 Date: August 23, 2021
      GILBERT N. MICHAELS, et al.,                 Time: 9:00 a.m.
17
                  Defendants.
18

19

20          The government submits its sentencing position for defendant
21    Gilbert N. Michaels.
22     Dated: August 4, 2021                 /s/
                                            GREGORY W. STAPLES
23                                          BENJAMIN D. LICHTMAN
                                            BRADLEY E. MARRETT
24                                          Assistant United States Attorneys
25                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
26

27

28
                                               1
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 2 of 24 Page ID #:15660



 1                                   TABLE OF CONTENTS

 2    DESCRIPTION                                                                  PAGE

 3    I.      INTRODUCTION...................................................1

 4    II.     BACKGROUND.....................................................1

 5    III. GUIDELINES CALCULATIONS........................................2

 6            A.   Applicable Sentencing Guidelines..........................3

 7            B.   Government’s Loss Calculation.............................4

 8            C.   Number of Victims.........................................8

 9            D.   Violation of Prior Judicial Order.........................8

10            E.   Money Laundering.........................................10
11            F.   Leadership Role..........................................10
12            G.   Alternative Analysis Under U.S.S.G. § 2S1.1(a)(2)........11
13    IV.     CRIMINAL HISTORY CATEGORY CALCULATION.........................11
14    V.      SECTION 3553 FACTORS..........................................12
15    VI.     FINE 14
16    VII. THE COURT SHOULD REJECT DEFENDANT’S ATTEMPTS TO RELITIGATE
           THE TRIAL BY STRIKING THE DECLARATIONS OF SNODGRASS AND
17         JOHNS.........................................................14
18    VIII.        DEFENDANT’S OBJECTIONS TO CERTAIN FINDINGS IN THE PSR
              EITHER IGNORE THE EVIDENCE IN THIS CASE OR ARE IRRELEVANT
19            TO SENTENCING.................................................16

20            A.   Pricing and the Fact Most Businesses Received Toner at
                   No Extra Charge as Part of Service Agreements on
21                 Office Machines..........................................16

22            B.   The Use of Fax Confirmation Forms and Service
                   Agreements Were in Furtherance of the Scheme.............18
23
              C.   Defendant Was Not In Compliance With the FTC Order,
24                 and the Issue is Irrelevant..............................19

25    IX.     THE COURT SHOULD REMAND DEFENDANT FOLLOWING SENTENCING........20

26    X.      CONCLUSION....................................................21

27

28
                                              i
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 3 of 24 Page ID #:15661



 1                                 TABLE OF AUTHORITIES

 2    CASES:                                                                    PAGE(s)
 3    United States v. Armstead,
 4       552 F.3d 769 (9th Cir. 2008)       ................................. 6-7

 5    United States v. Miller,
         953 F.3d 1095 (9th Cir. 2020)       .................................. 7
 6
      United States v. Riley,
 7
         335 F.3d 919 (9th Cir. 2003)       ................................... 7
 8
      United States v. Studley,
 9
         47 F.3d 569 (2d Cir. 1995)       ..................................... 6
10    United States v. Treadwell,
11       593 F.3d 990 (9th Cir. 2010)       ................................... 7
12    United States v. Wells,
13       804 Fed. Appx. 515 (9th Cir. 2020)        ............................. 6

14    STATUTUES:
15    18 U.S.C. § 1341 .................................................. 1
      18 U.S.C. § 1349 .................................................. 1
16
      18 U.S.C. § 2326 .................................................. 3
17    18 U.S.C. § 3353 .................................................. 3
18    18 U.S.C. §§ 1957 .............................................. 1, 2

19

20

21

22

23

24

25

26

27

28
                                              ii
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 4 of 24 Page ID #:15662



 1    I.    INTRODUCTION

 2          The government has no objections to the findings in the PSR,

 3    with the exception of the PSR’s loss calculation.           The government

 4    provides an updated loss figure that does not affect the PSR’s

 5    calculation of the offense level.        For the reasons discussed below,

 6    the government recommends a sentence of 120 months of imprisonment, a

 7    fine of $200,000 and three years of supervised release.            The

 8    government believes restitution is impractical in this case and

 9    therefore does not recommend an order for restitution.

10    II.   BACKGROUND

11          After a six-week trial, the jury convicted defendant Michaels of

12    Counts One, Three, Five, Seven, Nine, Eleven, Thirteen, Fourteen,

13    Fifteen, Twenty, Twenty-Three, and Twenty-Six through Thirty of the

14    Indictment, alleging conspiracy to commit mail fraud, in violation of

15    18 U.S.C. § 1349, mail fraud, in violation of 18 U.S.C. § 1341, and

16    money laundering, in violation of 18 U.S.C. §§ 1957 and 1957.

17          Michaels owned and operated IDC Servco and Mytel International

18    (collectively, Michaels’ companies) during the time of his counts of

19    conviction.     These businesses were operated as a criminal enterprise.

20    The entire purpose of the businesses was, with the assistance of

21    boiler room operators, to fraudulently sell toner to businesses,

22    charities, and other organizations throughout the United States.              As

23    established at trial, Michaels’ companies handled the billing and

24    shipping of the toner.       Michaels’ companies paid the cost of the

25    toner, and they deducted that cost, as well as costs for returns,

26    chargebacks, money held by Michaels’ companies in reserve, and

27    Michaels’ companies’ fee, from the proceeds of the sales they paid to

28
                                               1
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 5 of 24 Page ID #:15663



 1    the sales companies.      See RT 11/1/19, 47: 6-13; 73: 1-12; see also

 2    Kikugawa Decl., ¶ 2.

 3          The price that Michaels’ companies charged the sales companies

 4    for the toner they shipped was at or above the retail price.             See RT

 5    11/1/16: 75, 187.1     The prices charged to the victims in this case,

 6    many of whom were already receiving toner at no additional charge

 7    pursuant to contracts for their copiers and printers, was far above

 8    the retail price.      RT 11/8/19: 111-14;2 see section VIII.A, infra.

 9          Therefore, for purposes of a loss estimate, the money received

10    by Michaels’ companies and sent to the sales rooms is a conservative

11    measure of loss to victims that excludes the retail cost of the toner

12    shipped, though it does not count the fees Michaels charged.             The

13    money the sales rooms received represents the cost of the toner above

14    its retail value that victims were duped into paying.

15    III. GUIDELINES CALCULATIONS

16          The government3 calculates the Sentencing Guidelines as follows:

17

18          1The government’s expert testified at trial that “[o]n some of
      these that ISC cost was above Lexmark’s web price, and Lexmark’s web
19    price is – any of us could go on the web and buy a quantity of one
      cartridge at a price. I think at least in some of these cases, the
20    ISC cost is actually higher than that.” RT 11/8/19 at 113-114.
           2 Regarding the “max assign” price, the government’s expert
21    testified: ““That actually was the column that drew my attention the
      most. When I compared that max assign price to the web price that I
22    mentioned that Lexmark would put on their website so any of us could
      buy a quantity of one, that max assign price was four, five, six
23    times higher, four to six times the price of the web price. So in 32
      years of my working in this industry, I have never seen supplies
24    prices this high.” RT 11/8/19 at 114. The government’s expert was
      asked “In your opinion would that be a competitive price in the
25    industry?” His response was “No.” Id.
26         3 The Probation Office did not have the government’s loss
      estimates at the time the PSRs were filed. The government produced
27    the estimates to Probation and defense counsel on October 1, 2020,
      once it had determined a reasonable approach to the loss calculations
28    in this case.
                                         2
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 6 of 24 Page ID #:15664



 1          Base Offense Level:            7    U.S.S.G. § 2B1.1(a)(1)

 2          Loss > $9,500,000:             20   U.S.S.G. § 2B1.1(b)(1)(K)

 3          Mass Marketing:                2    U.S.S.G. § 2B1.1(b)(2)(A)(ii)4

 4          Violation of Prior Order: 2         U.S.S.G. § 2B1.1(b)(9)(C)

 5          Money Laundering:              2    U.S.S.G. § 2S1.1(b)(2)

 6          Leadership Role:               4    U.S.S.G. § 3B1.1(a)

 7          Total offense level:           37

 8    Probation has determined that defendant is in criminal history

 9    category II.     The resulting sentencing range for an offense level 37

10    and criminal history category II is 235-293 months.            In addition,

11    defendant is subject to an additional five years in prison because

12    the crime involved telemarketing.         18 U.S.C. § 2326.     Nevertheless,

13    for the reasons discussed below, the government believes a sentence

14    of 120 months satisfies the sentencing goals of 18 U.S.C. § 3353.

15          A.    Applicable Sentencing Guidelines

16          As noted in the PSR, the applicable guideline for the grouped

17    counts in this case is U.S.S.G. § 2S1.1 because of the money

18    laundering convictions.       (PSR ¶¶ 95-97.)     Pursuant to U.S.S.G.

19    § 2S1.1, the base offense level is calculated one of two ways,

20    either: (1) applying the offense level for the underlying offense

21    from which the laundered funds were derived (here, mail fraud and

22    conspiracy to commit mail fraud), if the offense level for that

23    offense can be determined; or (2) applying an offense level of 8 plus

24

25

26          4The PSR applies U.S.S.G. § 2B1.1(b)(2)(A)(i) because the
      offense involved more than ten victims. (PSR ¶ 102.) The government
27    does not disagree that this section also applies. Pursuant to the
      guidelines, the Court can only apply one of these two subdivisions,
28    both of which provide for a 2-level enhancement.
                                         3
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 7 of 24 Page ID #:15665



 1    the number of additional offense levels from § 2B1.1 corresponding to

 2    the value of laundered funds.

 3          For the reasons explained herein, the government believes that

 4    the offense level for the underlying offense can be determined and,

 5    therefore, the Court should apply U.S.S.G. § 2S1.1(a)(1).

 6          B.    Government’s Loss Calculation

 7          The government’s loss estimate for Michaels is $24,433,407.               See

 8    Declaration of Carlene Kikugawa, attached herein, at ¶ 5.             This is

 9    the amount of money paid by IDC to the sales rooms owned by all the

10    charged defendants in this case (both those who pleaded guilty and

11    those convicted at trial) from 2010 to 2014, the period for which the

12    government had bank records.        The government used this time period as

13    the basis for loss estimates for the defendants who pleaded guilty,

14    and is using the same basis for the trial defendants who have already

15    been sentenced, including defendants Milheiser and Scimeca.

16          The government believes this is a reasonable estimate of loss,

17    even though it undercounts the actual loss because it measures only

18    four years of a scheme that spanned decades.          Notably, this approach

19    considers the retail value of toner received by victims.            IDC paid

20    the sales rooms only the net from the sales after deducting the cost

21    of the toner (at retail rates or more), IDC’s fees for shipping the

22    toner, and a holdback for a reserve against future returns for each

23    sales room.

24          Defendant is liable for the amounts paid to the sales rooms as

25    they were foreseeable losses that fell within the scope of the

26    conspiracy.     Under U.S.S.G. § 1B1.3, defendant is liable for all acts

27    and omissions of others that were

28
                                               4
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 8 of 24 Page ID #:15666



 1          (i)      Within the scope of the jointly undertaken criminal

 2                   activity,

 3          (ii)     In furtherance of that criminal activity, and

 4          (iii)    Reasonably foreseeable in connection with that criminal

 5                   activity.

 6    U.S.S.G. § 1B1.3(a)(1)(B).       Defendant is also liable for “all acts

 7    and omissions committed, aided, abetted, counseled, commanded,

 8    induced, procured or willfully caused by the defendant.”            U.S.S.G.

 9    1B1.3(a)(1)(A).     The evidence at trial supports either theory.

10          The fraudulent sales made by the sales rooms were not just

11    foreseeable, they were the entire goal of the conspiracy charged in

12    this case.    As shown at trial, defendant signed service agreements

13    with the sales rooms which set forth the terms under which IDC would

14    fulfill sales of toner by the sales rooms (in addition to

15    guaranteeing their telemarketing bonds, which the owners could not

16    otherwise have obtained).       With respect to the foreseeability of

17    loss, defendant set the prices at which the toner could be sold and

18    provided price catalogs to the sales rooms.          Defendant held periodic

19    meetings at the Beverly Hills Country Club, which were deemed

20    mandatory by sales room owners, where he exhorted the rooms to

21    increase toner sales and told the owners that his settlement with the

22    FTC provided them “cover.”       Defendant collected the money from the

23    sales and paid the room owners only after his costs had been covered

24    and reserves held back against future returns.           Defendant advanced

25    money to rooms to allow them to stay in business.           Defendant also

26    provided “dead files,” or leads for businesses that had previously

27    bought toner, that he obtained from one sales room to give to another

28
                                               5
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 9 of 24 Page ID #:15667



 1    sales room.     See United States v. Studley, 47 F.3d 569, 576 (2d Cir.

 2    1995)(factors considered in assessing scope of role in scheme include

 3    whether defendant “helped design or develop the scam,” “furthered the

 4    objectives of the operation as a whole,” “assisted others with their

 5    sales,” and received “profits from the overall operation” versus

 6    “pure commission basis.”).

 7          Defendant did all this while his company received hundreds of

 8    thousands of complaints from victims who repeated the same refrain:

 9    they were led to believe they were dealing with their regular

10    supplier and that a price increase was imminent.           This happened

11    despite the language in the service agreements that was supposed to

12    prohibit that exact conduct.        The money taken in by the sales rooms,

13    a number of whose owners testified at trial that they could only make

14    sales by using the deceptive pitch, was clearly within the scope and

15    in furtherance of the conspiracy.        It was not just reasonably

16    foreseeable.     It was the entire point of the conspiracy as evidenced

17    by the service agreements.

18          The government believes this loss amount is established by clear

19    and convincing evidence over the course of the trial.            Nonetheless,

20    loss in this case must be established only by a preponderance of the

21    evidence.    “[C]lear and convincing evidence is not required when the

22    enhancements are based on the conduct of a conspiracy rather than

23    uncharged conduct.”      United States v. Wells, 804 Fed. Appx. 515, 518

24    (9th Cir. 2020) citing United States v. Armstead, 552 F.3d 769, 777

25    (9th Cir. 2008)(“Enhancements based on the extent of a conspiracy are

26    ‘on a fundamentally different plane than’ enhancements based on

27

28
                                               6
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 10 of 24 Page ID #:15668



 1     uncharged conduct.”)(quoting United States v. Riley, 335 F.3d 919,

 2     926 (9th Cir. 2003)).

 3           A reasonable estimate of loss is all the law requires.           “[T]o

 4     comply with U.S.S.G. 1B1.3(a)(1)(B), a district court is not required

 5     to proceed item-by-item through a complete list of all losses

 6     attributed to a criminal conspiracy and to then make an

 7     individualized determination whether or not each item was within the

 8     scope of the defendant’s ‘joint undertaking’ and was ‘reasonably

 9     foreseeable’ to that defendant.”        United States v. Treadwell, 593

10     F.3d 990, 1002-03 (9th Cir. 2010) rev’d on other grounds in United
11     States v. Miller, 953 F.3d 1095 (9th Cir. 2020).
12           Instead, when making its estimate of loss, a “district court
13     must consider ‘available information . . . as appropriate and
14     practicable under the circumstances’ including ‘general factors, such
15     as the scope and duration of the offense and revenues generated by
16     similar operations.’”      Treadwell, 893 F.3d at 1003, citing U.S.S.G.
17     2B1.1, cmt n. 3.     “[A]ll that § 1B1.3 requires is that, in the
18     context of calculating the amount of loss under § 2B1.1, the district
19     court make factual determinations establishing the scope of each

20     defendant’s joint undertaking and the amount of losses reasonably

21     foreseeable to each defendant.”        Id.   “To require anything greater

22     would make criminal sentencing in cases like this [a 4-year, $40

23     million Ponzi scheme with 1,400 victims] unduly detailed, and given

24     our deferential review of the district court’s estimate of the amount

25     of loss, would serve little purpose.”         Id.

26           Defendant was the architect of a scheme that spanned 34 years,

27     and it involved thousands of victims and at least dozens of sales

28
                                               7
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 11 of 24 Page ID #:15669



 1     rooms over the decades.      As the “hub” of the conspiracy’s “wheel,”

 2     defendant was connected to every salesroom (the “spokes”), and

 3     defendant depended on those salesrooms to make the sales that made

 4     money for defendant and his employees.         The losses inflicted by the

 5     sales rooms were reasonably foreseeable to defendant, and within the

 6     scope and duration of the conspiracy that he led.

 7           C.    Number of Victims

 8           Application of U.S.S.G. § 2B1.1(b)(2)(A)(i) is not disputed by

 9     defendant Michaels.      The government agrees that the Court should

10     apply either this provision or U.S.S.G. § 2B1.1(b)(2)(A)(ii) (Mass

11     Marketing), but not both.

12           D.    Violation of Prior Judicial Order

13           The government concurs with the PSR that application of U.S.S.G.

14     § 2B1.1(b)(9)(C) is applicable in this case.          Defendant Michaels was

15     subject to no less than four court orders prohibiting the precise

16     conduct in this case.      (PSR ¶ 64-69.)     Among these orders was the

17     Stipulated Final Order and Judgment in Federal Trade Commission v.

18     Michaels, et al., No. CV 87-7259-JMI (C.D. Cal.).           In that order,
19     defendant Michaels was prohibited from, among other things,

20     “representing in any manner that any of them is, represents or is

21     affiliated with a consumer’s regular or usual supplier of photocopier

22     or office supplies; with the manufacturer, seller, lessor or services

23     of a consumer’s photocopier or office equipment . . . ,” from making

24     “any reference to a price change, price increase, old or new price,

25     or price freeze,” and from making “any reference . . . to a prior

26     notification or failure to notify the consumer of any fact, or

27     request to check or verify any information about the consumer or the

28
                                               8
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 12 of 24 Page ID #:15670



 1     consumer’s equipment.”      These prohibitions applied not only to

 2     Michaels but to “all other persons or entities in active concert or

 3     participation” with Michaels.

 4           Of course, as the jury found at trial, Michaels ignored this and

 5     other orders and acted in concert with the sales companies to defraud

 6     consumers.    Moreover, each of the consumers was defrauded precisely

 7     in the manner prohibited by the FTC Order: victims were led to

 8     believe they were dealing with their regular supplier; victims were

 9     lied to about price increases, changes in price, and price freezes;

10     and victims were asked to check information about their equipment.5

11           This evidence plainly supports application of the sentencing
12     enhancement in this case.       Further, while Michaels complains that he
13     should not be held responsible for violations of the orders committed
14     by sales company representatives because there was no proof at trial
15     as to how Michaels’ conduct violated any particular provision (Def.
16     Pos. at 19), that assertion is simply untrue.          There was substantial
17     testimony that Michaels encouraged co-conspirators to make
18     misrepresentations, including the use of the false and misleading
19     price increase pitch.      See, e.g., RT 11/14/19 62-65 (knowledge of

20     misrepresentations); RT 11/6/19 at 107-108 (encouraging

21     misrepresentations); RT 11/13/1 at 137 (encouraging

22     misrepresentations).      Moreover, the jury found that Michaels aided

23     and abetted the sales companies in each of the underlying mail fraud

24     counts.   (Michaels Verdict, CR 966.)       The jury necessarily found,

25

26           5See, e.g., RT 11/13/19 at 120; RT 11/6/19 at 107; RT 11/7/19
       at 98-99; RT 11/7/19 at 192-193, 197-198, 217-218; RT 11/8/19 at 80,
27     150; RT 11/15/19 at 116, 119, 126-127; 11/19/19 at 47; RT 11/13/19 at
       106 (script prepared by Michaels); RT 11/7/19 at 167-72; RT 11/14/19
28     at 22; RT 11/5/19 at 10-12; RT 11/1/19 at 14; 11/6/19 at 90.
                                          9
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 13 of 24 Page ID #:15671



 1     therefore, that Michaels acted with the intent to facilitate the mail

 2     fraud.     (Court’s Instr. No. 36, CR 954 at 45-46.)

 3           The findings by the jury that Michaels conspired with and aided

 4     and abetted the sales companies also required a finding that Michaels

 5     knew (or was deliberately ignorant that) the sales companies were

 6     committing fraud.     Not surprisingly, the FTC Order contemplated this

 7     scenario, stating that Michaels would “not [be] responsible for acts

 8     or omissions of any sales company unless [defendant Michaels] knew or

 9     should have known of such acts or omissions.”          (Ex. 470 at 7.)

10           To be sure, Michaels tried to avoid detection of his fraud (and

11     also evade enforcement of the FTC Order and other orders) by papering

12     over the scheme with contracts that gave lip service to compliance

13     with the various orders.       But the jury saw through this artifice and

14     found Michaels guilty both of conspiracy to commit mail fraud and the

15     underlying mail fraud counts.

16           In short, in light of the jury’s verdict and evidence at trial,

17     Michaels plainly violated the FTC order, and the Court should apply

18     U.S.S.G. § 2B1.1(b)(9)(C) and increase the offense level by two

19     levels.

20           E.     Money Laundering

21           Application of U.S.S.G. § 2S1.1(b)(2) is not disputed by

22     defendant Michaels.      The government agrees that the Court should

23     apply this provision.

24           F.     Leadership Role

25           Application of U.S.S.G. § 3B1.1(a) is not disputed by defendant

26     Michaels.    The government agrees that the Court should apply this

27     provision.

28
                                              10
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 14 of 24 Page ID #:15672



 1           G.     Alternative Analysis Under U.S.S.G. § 2S1.1(a)(2)

 2           As discussed above, because the offense level for the underlying

 3     fraud offenses in this case can be calculated based on a reasonable

 4     estimate of the loss, the Court should calculate the offense level by

 5     applying U.S.S.G. § 2S1.1(a)(1).        However, should the Court determine

 6     that the offense level cannot be calculated for the underlying

 7     offenses, then defendant’s guidelines would be calculated under

 8     § 2S1.1(a)(2) as follows: Base Offense Level 24 (8 + 16 for

 9     laundering more than $1,500,00), +2 (Money Laundering), + 4

10     (Leadership Role), for a total offense level of 30.           An offense level

11     of 30 and criminal history category II yield a guidelines range of

12     108-135 months.     This range would be reduced to 97-121 months if the

13     Court determines defendant Michaels’ criminal history category is

14     overstated.

15           Notably, the § 2S1.1(a)(2) guideline does not contemplate an

16     enhancement for a violation of a prior judicial order or the number

17     of victims.    Thus, in fashioning an appropriate sentence using this

18     guideline, the government submits that these aggravating, but

19     unaccounted for, factors, combined with the uncalculated, significant

20     loss amount, would offset the mitigating factors that support the

21     USPO’s recommended downward variance.         Accordingly, if the Court were

22     to apply this guideline, the government’s recommended sentence would

23     remain the same: 120 months.

24     IV.   CRIMINAL HISTORY CATEGORY CALCULATION

25           The PSR calculates defendant Michaels’ criminal history category

26     as II.     (PSR ¶ 124.)   Both the USPO, in its recommendation letter,

27     and defendant Michaels, in his sentencing position, contend that

28
                                              11
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 15 of 24 Page ID #:15673



 1     defendant Michaels’ criminal history is overstated.           (CR 1316 at 6;

 2     CR 1415 at 22.)     The government agrees with the USPO’s analysis –

 3     that defendant Michaels’ criminal history category is II – and also

 4     with the USPO and defendant Michaels’ position that this overstates

 5     defendant Michaels’ criminal history.         Accordingly, the government

 6     concurs that defendant Michaels should be sentenced based on a

 7     criminal history category of I.

 8           An offense level of 37 and criminal history category of I

 9     results in an advisory guidelines range of 210-262 months.

10     V.    SECTION 3553 FACTORS

11           While fraud in the individual sale of toner may not seem

12     significant, in the aggregate its impact is a serious drain on the

13     resources of small businesses and non-profits that are targeted.             At

14     a March 2000 hearing of the Senate Committee on Small Businesses, the

15     committee chairman opened the session as follows:

16           Last fall this Committee commenced a series of hearings on

17           deceptive or unfair trade practices that are particularly

18           harmful to the small business community . . . This morning we

19           will address another scam targeting small businesses; the

20           fraudulent telemarketing of office supplies, particularly copier

21           and printer toner.     While the fraudulent telemarketing of toner

22           cartridges may at first glance seem to be “no big deal,” I am

23           here to tell you that it is actually an extraordinarily

24           widespread problem, and to be this high on our agenda it has to

25           be.   The Committee has received estimates that this type of

26           fraud victimizes businesses up to $250 million per year.

27     See S. Hrg. 106-516, filed concurrently as Exhibit 1, at p. 3.

28
                                              12
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 16 of 24 Page ID #:15674



 1           The chairman went on to describe how the fraud worked: the

 2     telemarketers “will expressly or implicitly represent that they are

 3     associated with the business’ regular supplier,” and that there has

 4     been, or is about to be, a price increase for toner.           Id.   The

 5     chairman referenced aggressive collection techniques and “reloading”

 6     – jamming sales through to a willing buyer until the scam is

 7     discovered – conduct identical to this case.          Id.

 8           The nature and circumstances of the offense, and the history and

 9     characteristics of the defendant, support a 120-month sentence.

10     Defendant created the scheme in this case in 1988 after settling with

11     the FTC over the exact same misrepresentations at issue here:

12     pretending to be the victim’s regular supplier and a price increase.

13     Defendant simply outsourced the lies inherent in the scheme to

14     provide a fictitious “arm’s length” to his connections to the sales

15     rooms.   As the testimony of every sales room owner at trial made

16     clear, defendant ran the scheme – a scheme that could succeed only by

17     deceiving the victims.

18           Given the way the defendant flouted the FTC judgment and others,

19     a 120-month sentence represents a just punishment, promotes respect

20     for the law, and may deter others inclined to defraud small

21     businesses and non-profits.       As a result of the convictions in this

22     case, the U.S. Attorney’s Office has received a complaint concerning

23     a toner scam operating in this District.         For too long defendants

24     have acted with impunity in conducting their fraud, viewing civil

25     suits as merely a cost of doing business.

26           In mitigation, the government agrees with Probation that

27     defendant’s age, health conditions, and charitable work merit a

28
                                              13
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 17 of 24 Page ID #:15675



 1     downward variance.     A 120-month sentence is “no greater than

 2     necessary” to achieve the goals of § 3553 -- it actually undercounts

 3     the true losses in this case.

 4     VI.   FINE

 5           The government concurs with the USPO that a fine of $200,000 is

 6     appropriate in this case.       Defendant Michaels also urges the Court to

 7     adopt this fine.

 8     VII. THE COURT SHOULD REJECT DEFENDANT’S ATTEMPTS TO RELITIGATE THE
            TRIAL BY STRIKING THE DECLARATIONS OF SNODGRASS AND JOHNS
 9
             In discussing the nature and circumstances of the offenses,
10
       defendant claims he is not relitigating the case.           (Def. Pos., CR
11
       1415 at 5.)    Yet that is exactly what defendant tries to do.
12
             Most notably, defendant filed two declarations from former
13
       employees James Snodgrass and Edith Johns to try to impeach the trial
14
       testimony of Jerry Feldman.       Defendant does not explain why he did
15
       not call these witnesses at trial, as he called former IDC employees
16
       Elizabeth Woolfe and Pam Tucker.        Defendant offers only that
17
       “[w]itnesses who might have controverted Feldman may have been afraid
18
       to testify since the government labelled virtually anyone who worked
19
       with Michaels an ‘unindicted co-conspirator.’”          (Def. Pos. at 5.)
20
       Neither Snodgrass nor Johns make this claim, and defendant does not
21
       claim they were frightened in any way.         Absent an explanation for why
22
       defendant did not offer this testimony at trial – or at least raise
23
       the issue with the Court and seek immunity or appointment of counsel
24
       for them – the declarations should be stricken.          Their declarations
25
       are an attempt to relitigate an issue at trial – the credibility of a
26
       witness – by offering evidence known and available to defendant
27
       during the trial.
28
                                              14
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 18 of 24 Page ID #:15676



 1           The declarations do not impeach Feldman in any event.           Defendant

 2     does not point to single statement in Feldman’s testimony that he

 3     claims is false based on the Snodgrass and Johns declarations.             The

 4     declarations merely state that Feldman never said anything to them

 5     about the complaint rate being high.        Snodgrass Decl. ¶ 6; Johns

 6     Decl. ¶ 6.    Feldman never testified that he did.         Neither Snodgrass

 7     nor Johns identify anything that Feldman said on the stand as false.

 8     Yet from these declarations, defendant posits that Feldman gave

 9     “arguably false testimony.”       (Def. Pos. at 5.)

10           This is plainly an effort to relitigate the case, and it has no

11     merit in any event.      The declarations should be stricken.

12           Defendant attempts to relitigate other issues raised at trial,

13     such as claim that Toshiba “enlisted” the government to indict

14     defendant and the complaint rate was only .2 percent.           (Def. Pos. at

15     6.)   That was not what the jury heard.        Regarding Toshiba, Detective

16     Kesler testified that he contacted Toshiba and other major printer

17     suppliers as part of his investigation, that he met with the company

18     on one or two occasions and received documents from them pursuant to

19     a search warrant.     RT 11/19/19 at 194-95, 210.       Detective Kesler

20     testified that he did not recall a single document coming into

21     evidence in the trial that he had received from Toshiba and that the

22     bulk of the documents came from IDC.        Id. at 234-35.     As to the

23     purported .2 per cent complaint rate, Feldman explained at trial that

24     IDC tracked only written complaints from law enforcement, such as

25     state attorneys general, the BBB, lawyers, or other third parties.

26     RT 11/19/19 at 61-62.      Feldman testified that the vast majority of

27     complaints came by telephone and were not tracked.           Id. at 62.

28
                                              15
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 19 of 24 Page ID #:15677



 1     Feldman testified that during his time at IDC hundreds of thousands

 2     of complaints, written and telephonic, were received.           He further

 3     testified that the complaint rate was around “50%” and that there

 4     were “hundreds of thousands of consumers calling in or returning

 5     merchandise – a lot of complaints.”         RT 11/12/19 at 171-173.

 6     Defendant had ample opportunity to cross-examine Feldman on these

 7     points or to call other witnesses to contradict him (such as

 8     Snodgrass or Johns), and he did not.        The jury’s verdict indicates

 9     that the jury credited Feldman’s testimony.          Defendant’s effort to

10     relitigate these points is irrelevant to sentencing and should be

11     disregarded.

12     VIII.        DEFENDANT’S OBJECTIONS TO CERTAIN FINDINGS IN THE PSR
               EITHER IGNORE THE EVIDENCE IN THIS CASE OR ARE IRRELEVANT TO
13             SENTENCING

14             Defendant’s objections to some of the findings in the PSR are

15     based on misstatements of the testimony and evidence, or are simply

16     irrelevant.

17             A.     Pricing and the Fact Most Businesses Received Toner at No
                      Extra Charge as Part of Service Agreements on Office
18                    Machines

19             Defendant objects to PSR ¶¶ 36 and 61 (Def. Pos. at 7-8), which

20     state that many if not most victims received toner at no extra charge

21     as part of their service contracts, and that defendant charged prices

22     up to 500% or more of the retail price.         (Def. Pos. at     7.)

23     Defendant claims there was no evidence of this at trial.            Defendant

24     is wrong.

25             As to the prices, defendant’s own price catalogs prove the

26     point.       Attached as Exhibit 2 herein is a page from Exhibit 644,

27     which was an IDC price catalog admitted at trial.           As established at

28
                                              16
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 20 of 24 Page ID #:15678



 1     trial through the testimony of sales room owners, the column labeled

 2     “I.S.C. COST” was the price defendant charged the sales room for the

 3     toner he shipped, a price at or above the retail price from outlets

 4     such as Staples or Office Depot.        The “MAX ASSIGN” column was the

 5     maximum price defendant allowed the sales rooms to charge – a price

 6     which the testifying sales room owners said they virtually always

 7     used in order to make a profit.        The first row on the page lists a

 8     FAX-575 cartridge that defendant sold to the sale rooms for $23.70,

 9     yet the price set by defendant to charge victims was $349.00.             That

10     price is more than ten times the retail price.          Defendant cannot

11     credibly claim there is no evidence he charged prices as much as 500%

12     about retail prices.

13           As to the fact that most businesses received toner as part of

14     service contracts, the government’s expert, who spent a career in the

15     office supply industry, described the extremely competitive market

16     for office supplies, and in a particular the pricing for supplies

17     like toner, and said that businesses that sell or lease office

18     machines will include toner as part of the service contract.             RT

19     11/8/19; 105-06.     The strongest evidence of the prevalence of service

20     contracts providing toner at no added cost is the testimony of every

21     sales room owner who said they could only make sale by using some

22     version of the “identity pitch,” that is, persuading the victim to

23     believe the caller was from their regular supplier.           This would not

24     be necessary if a significant number of businesses were not already

25     receiving the toner as part of their service contracts.

26           The high prices and the fact that most businesses received toner

27     via service contracts were alleged in the indictment, and were

28
                                              17
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 21 of 24 Page ID #:15679



 1     central issues at a trial that produced guilty verdicts on all

 2     counts.    It is only now, however, that defendant proffers a

 3     declaration by a private investigator, Kevin Baker, to try to refute

 4     these points.    He offers no explanation for why such testimony was

 5     not presented at trial.      The Court should reject defendant’s attempts

 6     to relitigate this case.      The Baker declaration, like the

 7     declarations of Snodgrass and Johns, should be stricken.

 8           In any event, Mr. Baker is not an expert in the toner industry

 9     or toner pricing; Mr. Baker’s role here is nothing more than an

10     Internet sleuth tasked with finding the highest possible price toner

11     is listed for online.      There is no evidence that anyone actually paid

12     the prices Mr. Baker identifies.        Moreover, a simple Internet search

13     reveals that the same toner is widely available for a retail price at

14     or below the ISC cost.      Cherry-picking outlier prices listed on the

15     Internet, but not shown to have been paid by consumers, is not

16     reliable evidence, much less substantial evidence to controvert the

17     expert testimony presented at trial by the government.

18           B.    The Use of Fax Confirmation Forms and Service Agreements
                   Were in Furtherance of the Scheme
19
             Defendant objects to PSR ¶¶ 59(c) and 63 because they state that
20
       fax confirmation forms and service agreements between IDC and the
21
       sales rooms were used in furtherance of the scheme.           (Def. Pos. at 7,
22
       8.)   Defendant merely repeats arguments he made at trial that were
23
       rejected by the jury.      As sales room owners testified, the fax
24
       confirmation forms were used to pressure victims into paying by
25
       saying the victim signed a form that disclosed who the seller was
26
       (often in ambiguous terms that the sales room, invariably with a
27
       generic name, “might” not be the regular supplier) and to provide
28
                                              18
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 22 of 24 Page ID #:15680



 1     cover in the event law enforcement or the BBB inquired.            The use of

 2     the fax forms to pressure customers into paying, and as cover if law

 3     enforcement or the BBB inquired, shows the forms were used to further

 4     the scheme.

 5             The service agreements were plainly in furtherance of the

 6     scheme.      They established the connection between the sales rooms and

 7     IDC.    The agreements were a necessary ingredient to keeping the

 8     scheme alive, as they provided Michaels a paper shield in litigation

 9     with consumers and others.       Of course, as discussed above, the jury

10     saw through this and recognized that the service agreements served

11     only to give lip service to the FTC Order.         In reality, Michaels and

12     each of the defendants knew that the service agreements were just a

13     wink and a nod and that they were to go about business-as-usual

14     selling toner through fraudulent pitches.

15             C.    Defendant Was Not In Compliance With the FTC Order, and the
                     Issue is Irrelevant
16
               Defendant requests that PSR ¶ 64, which notes the 1988 FTC
17
       order against defendant and his companies, be amended to reflect that
18
       defendant complied with the order.          (Def. Pos. at 9.)   Defendant
19
       makes this request despite his convictions for mail fraud in this
20
       case based on the identical allegations contained in the FTC
21
       compliant and for practices he was prohibited from continuing.
22
       Defendant also neglects to mention that a contempt motion was filed
23
       against him by the FTC prior to his charges in this case.            That
24
       motion is pending has been stayed pending the resolution of this
25
       case.    Federal Trade Commission v. Mytel International, Inc., et al.,
26
       No. 87-07259 GHK(SSx), ECF 203.        Defendant’s request to amend the PSR
27
       should be denied.
28
                                              19
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 23 of 24 Page ID #:15681



 1             As argued above with respect to the enhancement for violating a

 2     previous court order, defendant’s convictions for conspiracy, mail

 3     fraud, and money laundering firmly establish that he violated the FTC

 4     order.6

 5     IX.     THE COURT SHOULD REMAND DEFENDANT FOLLOWING SENTENCING

 6             As this Court has previously found, defendant Michaels is, and

 7     remains, a flight risk.      ECF 996.    This Court’s finding was affirmed

 8     by the Ninth Circuit.      ECF 1028.    True, defendant Michaels has been

 9     on home confinement since the beginning of the COVID-19 pandemic and,

10     as far as the government is aware, has been compliant with the terms

11     of his release.

12             But the imposition of sentence in this case significantly

13     increases the incentive to defendant to flee – particularly in light

14     of the length of the sentence recommended by the government and the

15     USPO.       Moreover, defendant Michaels’ assets have increased since the

16     Court last considered defendant Michaels’ request for bail.            At the
17     time of defendant’s post-conviction bail hearing, defendant asserted
18     that he had total assets of approximately $3-$4 million.            RT 12/19/19
19     at 16 (ECF 1001) (“Q: Are you telling me his net worth is $3.5

20     million? . . . A: Your Honor, our best information is that the assets

21     would be under $4 million.       We think it’s closer to $3.6 million at

22     this time.      We think that’s correct.”).     The PSR discloses assets of

23     more than $6 million (not including approximately $4 million in

24     additional assets defendant Michaels asserts are uncollectable).

25     (PSR ¶¶ 157-168.)      That is nearly one-and-a-half times what defendant

26
              For the same reasons, defendant’s request to amend PSR ¶¶ 65-
               6
27     69, which note the lawsuits against defendant from private parties,
       should be disregarded. His claims of compliance are irrelevant to
28     his sentencing in this case.
                                         20
     Case 8:16-cr-00076-JVS Document 1433 Filed 08/05/21 Page 24 of 24 Page ID #:15682



 1     Michaels previously represented to the Court.          Further notable is the

 2     fact that approximately $2.7 million of that includes investments in

 3     the New Zealand Land Fund and Uruguay Agricultural Land Fund.

 4     Defendant Michaels thus has both an incentive to flee and the means

 5     to do so.

 6           But not only does defendant Michaels have an incentive to flee

 7     and the financial means, defendant Michaels also maintains

 8     significant contacts with individuals and entities in foreign

 9     jurisdictions through his charity work.         Although such charitable

10     work is laudable, the numerous letters of support submitted by

11     defendant Michaels’ charitable partners highlights the fact that

12     defendant Michaels has potential harbors of refuge in foreign

13     jurisdictions if he chose to flee.

14           In sum, given defendant’s incentive, means, and foreign

15     connections, there is a real risk that defendant will flee if given

16     the opportunity to do so.       The government therefore recommends that

17     defendant Michaels be remanded to the custody of the U.S. Marshal at

18     the time of sentencing.

19     X.    CONCLUSION

20           For the foregoing reasons, the Court should impose a sentence of

21     120 months, in addition to the other terms and conditions recommended

22     by Probation.

23

24

25

26

27

28
                                              21
